Citation Nr: 1451017	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-10 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased (compensable) rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and K.M.


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that denied the above claim. 

In April 2014, in support of his claim, the Veteran and K.M. testified at a hearing at the RO in Chicago, Illinois, before the undersigned Veterans Law Judge (VLJ) of the Board, which often is referred to as a Travel Board hearing.

 In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with this regulation. These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked. During the hearing the undersigned VLJ identified the issue on appeal and all parties specifically elicited testimony from the Veteran to develop the claim. Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conducting of the Board hearing.

Review of the VA paperless claims processing systems revealed a hearing transcript which is pertinent to the present appeal.


FINDING OF FACT

VA audiometric test results dated during the current appellate period reveal that the Veteran had, at worst, level III hearing loss in both ears.



CONCLUSION OF LAW

The criteria for a compensable rating for service-connected bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.85, 4.86 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 3.159 (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). An RO letter dated March 2010, sent prior to the March 2010 rating decision on appeal, informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above. With respect to a claim for an increased rating, such notice does not need to inform the claimant of the need to submit evidence concerning the effect of a service-connected disability on his or her "daily life" because only the average loss of earning capacity, and not impact on daily life, is subject to compensation under 38 U.S.C. § 1155. Thus, there was adequate generic notice sent to the Veteran in March 2010.

Regarding the duty to assist, the RO has obtained all relevant records adequately identified by the Veteran. The RO also provided the Veteran with VA audiological examinations in March 2010 and June 2013. In both March 2010 and June 2013, the examiner reviewed the treatment records in the claims folder; considered the Veteran's pertinent history, including the Veteran's lay reports of his symptomatology; and described the Veteran's disability in sufficient detail. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

The Board also considered the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), which requires VA audiologists to describe the functional effects of a hearing loss disability in any VA audiological examination report. The VA examiners, in both the March 2010 and June 2013, responded to the examination report's inquiry as to the functional effects of the Veteran's hearing loss. The March 2010 examination recorded the Veteran's response that his hearing loss made it difficult for him to understand speech when background noise is present, listen to the television, hear while on the telephone, and hear the telephone ring. The June 2013 examination recorded the Veteran's response that his hearing loss made it difficult to understand speech in most listening environments. Regardless of whether this satisfies the requirement in Martinak, the Veteran must demonstrate prejudice due to any examination deficiency. Id. To date, the Veteran has neither advanced an argument that the VA audiological examinations were deficient in any respect, nor that he was prejudiced thereby. Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim. See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c). 

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose. See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran). Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. An evaluation of the level of disability present includes consideration of the functional impairment of a veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned. Id. 

Although a veteran's entire history is reviewed when assigning a disability evaluation under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed; in this case, February 16, 2009, one year prior to the Veteran's February 16, 2010, claim, until VA makes a final decision on the claim. See Hart, supra; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85. Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second). 

The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I, for essentially normal acuity for VA compensation purposes, to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing. An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations are to be conducted without the use of hearing aids. 38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86. If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz), or if the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. For the latter criteria, that numeral will then be elevated to the next highest numeral for consideration. Each ear is evaluated separately. 38 C.F.R. § 4.86.

The Rating Schedule also directs that Table VIa be used to evaluate hearing impairment when an audiological examiner certifies that use of the speech discrimination test is inappropriate because of language difficulties, inconsistent speech discrimination scores, or other related factors. 38 C.F.R. § 4.85(c).

In March 2010, the Veteran underwent a VA audiological examination. The authorized audiological examination revealed puretone thresholds, in decibels, as follows: 


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
RIGHT
15
20
70
70
LEFT
10
10
30
50

The average puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 43.75 decibels in the right ear and 25 decibels in the left ear. Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 78 percent in the left ear. The examiner elicited from the Veteran information as to the effects of his disability on his occupational functioning and daily activities, and the Veteran reported that his hearing loss made it difficult for him to understand speech when background noise is present, listen to the television, hear while on the telephone, and hear the telephone ring.

The March 2010 VA audiological examination demonstrates that under the Rating Schedule, the Veteran's hearing impairment was manifested by level III hearing acuity in the right ear and level III hearing acuity in the left ear. 38 C.F.R. § 4.85, Table VI, DC 6100. Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment. See 38 C.F.R. § 4.85, Table VII, DC 6100. 

In June 2013, the Veteran underwent an additional VA audiological examination. The authorized audiological examination revealed pure tone thresholds, in decibels, as follows: 


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
RIGHT
15
10
50
60
LEFT
15
15
75
80

The average puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 33.75 decibels in the right ear and 46.25 decibels in the left ear. Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 90 percent in the left ear. The examiner elicited from the Veteran information as to the effects of his disability on his occupational functioning and daily activities, and the Veteran reported that his hearing loss impacted the ordinary conditions of daily life, including difficulty understanding speech in most listening environments. He denied that his hearing loss impacted his ability to work.

The June 2013 VA audiological examination demonstrates that under the Rating Schedule, the Veteran's hearing impairment was manifested by level III hearing acuity in the right ear and level II hearing acuity in the left ear. 38 C.F.R. § 4.85, Table VI, DC 6100. Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment. See 38 C.F.R. § 4.85, Table VII, DC 6100. 

The Veteran's hearing loss shown by both the March 2010 and June 2013 audiological examinations does not qualify for consideration of exceptional patterns of hearing impairment, as he has not demonstrated a puretone threshold of 55 at 1000, 2000, 3000, and 4000 Hertz in either ear, or a puretone threshold of 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz. See 38 C.F.R. § 4.86. 

At the time of the Veteran's April 2014 Board hearing, he and his witness, K.M., described the functional impact of the Veteran's hearing loss disability, to include difficulty understanding speech and requiring high volume on the television and radio. Neither asserted that the Veteran's hearing had declined since the June 2013 audiological examination.

The Board is sympathetic to the Veteran's assertion that his hearing loss disability is more severe than contemplated by the currently assigned disability rating and warrants an increased rating. However, there is no competent, credible and probative evidence of record demonstrating that the Veteran has shown hearing acuity that allows the Board to consider diagnostic criteria beyond such discussed above. In this regard, the Board notes that the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria). 

In sum, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart, 21 Vet. App. 505. However, the Board finds that the evidence of record demonstrates that during the entire appellate period, the Veteran's bilateral hearing loss warrants a noncompensable rating. As the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable rating for service-connected bilateral hearing loss, the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49. 

Further, in exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disability, productive only of bilateral decreased hearing acuity; a manifestation that is specifically contemplated in the rating criteria. The rating criteria are therefore adequate to evaluate the Veteran's bilateral hearing loss and referral for consideration of an extraschedular rating is not warranted.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record. In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable. The Veteran has not asserted during the current appellate period that his bilateral hearing loss renders it impossible to follow a substantially gainful occupation. Therefore, the Board finds that further consideration of a TDIU is not warranted. 


ORDER

A compensable rating for service-connected bilateral hearing loss is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


